PER CURIAM.
We concur in the opinion of the circuit judge dismissing the writ of habeas corpus, and therefore affirm the order appealed from. We do not, however, intend to decide that the writ of habeas corpus is the proper remedy to secure a review' of the judgment of the state court in punishing a wtitness for disobedience of its process of subpoena ad testificandum. See Ex parte Parks, 93 U. S. 18; In re Wood, 140 U. S. 278, 11 Sup. Ct. 738; In re Frederich, 149 U. S. 70, 13 Sup. Ct. 793; In re Tyler, 149 U. S. 180, 13 Sup. Ct. 785; Ex parte Crouch, 112 U. S. 178, 5 Sup. Ct. 96.